Exhibit Subsidiaries of the Registrant RCC Real Estate, Inc., a Delaware corporation Resource Real Estate Funding 2007-1 CDO Investor, LLC, a Delaware limited liability company Resource Real Estate Funding CDO 2007-1 Ltd. Resource Real Estate Funding CDO 2007-1, LLC Resource Real Estate Funding 2006-1 CDO Investor, LLC, a Delaware limited liability company Resource Real Estate Funding CDO 2006-1 Ltd. Resource Real Estate Funding CDO 2006-1, LLC RCC Real Estate SPE, LLC, a Delaware limited liability company RCC Real Estate SPE 2, LLC, a Delaware limited liability company RCC Real Estate SPE 3, LLC, a Delaware limited liability company RCC Real Estate Trophy Properties XV, LLC Resource TRS, Inc., a Delaware corporation RCC Commercial, Inc., a Delaware corporation Resource Capital Funding LLC, a Delaware limited liability company Ischus II, LLC, a Delaware limited liability company Ischus CDO II, Ltd., a Cayman Islands company Apidos Cinco CDO, Ltd (“TRS”), a Cayman Islands company Apidos CDO I, Ltd. (“TRS”) Apidos CDO III, Ltd., (“TRS”) a Delaware company
